Citation Nr: 0821438	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran (appellant)



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945, including service in the 
European/African/Middle Eastern Theater during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Jurisdiction was thereafter transferred 
to the St. Petersburg, Florida, Regional Office.

In May 2008 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in St. 
Petersburg, Florida.  The transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  A May 1947 rating decision denying service connection for 
a back condition was not appealed.  

2.  In July 2000 the veteran requested that his previously 
denied claim for service connection for a back condition be 
reopened.

3.  Medical records compiled after the May 1947 rating 
decision constitute new and material evidence.



CONCLUSIONS OF LAW

1.  The May 1947 rating decision denying service connection 
for a back condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2007). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a back 
condition has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in April 1946 the RO denied 
service connection for back strain.  In May 1947 the matter 
was re-adjudicated under the "Revised Schedule for Rating 
Disabilities, 1945" due to "additional AGO records," but 
was again denied.  A substantive appeal was not filed, and 
the decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In July 2000 the veteran apparently requested that his claim 
for service connection for a back condition be reopened.  In 
October 2002 the RO denied the veteran's claim for service 
connection for a back condition.  The veteran has appealed.

In cases such as this where a claim to reopen was filed prior 
to August 29, 2001, new and material evidence is defined as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001) [emphasis added].  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Perusal of the May 1947 rating decision shows that the 
veteran's claim for service connection for a back condition 
was denied on the grounds that a back injury was not found on 
last examination.  

During his May 2008 Travel Board hearing the veteran 
testified that he initially injured his back in 1943 during a 
fall from a tank.  He testified that he reported for sick 
call after the incident, and was relieved from duty for about 
six to seven days.  He also testified that he reinjured his 
back in 1944 while lifting a generator onto a B17 aircraft.  
He testified that the 1944 injury was so severe that he had 
to be carried by stretcher to a plane for transport to a care 
facility.  He testified that this incident happened during an 
assignment in Russia.

In addition to the veteran's testimony, evidence compiled 
since the May 1947 rating decision includes a letter from a 
private treating physician dated in July 2002, and the report 
of an August 2002 C&P examination; both of which confirm the 
existence of a current low back disorder.  Although neither 
the private physician nor the C&P examiner opined as to a 
nexus to service, both physicians recounted the veteran's 
report of low back pain after being thrown from a tank in 
1943.  This evidence is new since it has not been previously 
submitted to agency decisionmakers, and bears directly and 
substantially upon the veteran's claim for service connection 
for a back condition.  In addition, the Board must presume 
the credibility of the evidence for the purpose of reopening 
the claim.  Upon so doing, the Board finds that it is 
material since it provides information that is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156. (effective prior to 
August 29, 2001).  It thus constitutes new and material 
evidence.  New and material evidence having been found, the 
veteran's request to reopen his claim for service connection 
for a back condition is granted.  Id.  As the claim has been 
reopened the Board will not discuss whether proper notice 
regarding reopening has been received.  

ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a back 
condition, the petition to reopen that claim is granted.


REMAND

Having reopened the veteran's claims for service connection 
for a back condition, the Board has jurisdiction to review 
the issue de novo, based on the whole record.  For the 
reasons that follow the Board finds that additional 
development is warranted. 

During his May 2008 Travel Board hearing the veteran 
testified that he injured his back while in-service in 1943 
and again in 1944, and described the care he received in 
service.  He also testified that he received treatment for 
his back problem from VA in early 1946.  

Service treatment records (STRs) dated in April 1943 note the 
veteran's complaints of "backache."  In addition, the 
October 1945 Report of Separation Examination contains the 
following remarks:

Strained back lifting generator on plane 
Russia: Aug 44 No hosp: treats

The evidence confirms that the veteran sustained an injury to 
his back during service.  In addition, C&P examination and a 
letter from a private treating physician confirm that the 
veteran has a current low back disorder.  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

In August 2002 the veteran was duly accorded a C&P 
examination.  Diagnosis was "diffuse idiopathic skeletal 
hyperostosis (DISH syndrome)."  Unfortunately, an opinion as 
to etiology was not proffered.  The evidence is thus 
inadequate for a determination in this matter.  The veteran 
should therefore be accorded a new examination.  38 C.F.R. § 
3.327.  On remand a request should also be made for all VA 
medical records dating from April 26, 2008.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request all VA medical records from the 
West Palm Beach VAMC dating from April 26, 
2008.  Also attempt to obtain any other 
pertinent treatment records identified by 
the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

The veteran should be encouraged to provide 
any evidence that he may have in his 
possession that shows treatment for back 
pain following service, and particularly 
within the year following service, such as 
a copy of a treatment record dated in the 
year following his separation from service.

2.  Schedule the veteran for an examination 
by an appropriate specialist regarding his 
claim for service connection for a back 
disorder.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note in his 
report that the claims file was reviewed.  
All indicated tests must be performed, and 
all findings reported in detail.  The 
examiner is informed that the veteran has 
provided credible testimony concerning 
continuing symptoms pertaining to the back 
following his discharge.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that a current back disorder is 
related to the low back injury sustained 
during active military service.  A complete 
rationale for all opinions proffered must 
be set forth in the report provided.

3.  Readjudicate the veteran's claim.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


